DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02 April 2021 has been considered.  New rejections based on applicant’s amendments are recited below.  Claims 1-24 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In independent claims 1 and 13, the phrase “the guard plate fixed relative to the comminution wheel” is indefinite.  It is unclear if applicant is claiming that the plate is fixed relate to the wheel such that the plate rotates with the wheel or if the plate does not move when the wheel moves or something else.  For the purpose of examination it is assumed that the guard plate does not move with the comminution wheel based on applicant’s disclosure (see 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 13-17, 19-21 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,517,235 to Casper (Casper).
Concerning claim 1, Casper discloses a material reduction machine comprising: 
a frame (14); 
a primary driver (inherently disclosed as it rotates the wheels and provides power to the motor 40) supported by the frame (14); 
an arm assembly (24) coupled to and extending from the frame (14), the arm assembly having a proximal end attached to the frame and a distal end opposite the proximal end; 

a shaft (42) rotatably coupled to the bearing assembly and having a shaft axis about which the shaft is configured to rotate; and 
a comminution wheel (54) coupled to the shaft (42) for rotation with the shaft about the shaft axis, the comminution wheel (54) configured to be driven by a drive system and extending outward from the shaft (42) in a radial direction that is perpendicular to the shaft axis; 
wherein a gap (see figure 8) is defined between a portion of the shaft (42), the bearing assembly, and the comminution wheel (54); 
a guard plate (286) attached to the bearing assembly or the arm assembly (36), the guard plate (286) fixed relative to the comminution wheel (54), the guard plate (286) having an axial extent (E1 in the figure reproduced below) extending along the shaft axis and a radial extent (E2 in the figure reproduced below) extending radially relative to the shaft axis to at least partially fill the gap, wherein the axial extent and the radial extent lie in a plane.
Concerning claim 2, Casper discloses the comminution wheel (54) includes a plurality of teeth (56) arranged on the wheel.
Concerning claim 3, Casper discloses a hub (60) connected to the shaft, the hub including an axial inner surface in contact with the comminution wheel (54); an axial outer surface opposite the axial inner surface; and a radial outer surface.
Concerning claim 4, Casper discloses the guard plate (286) includes a mounting portion (88) attached to the bearing assembly or the arm assembly, a first guard portion (E1) extending from the mounting portion in a direction along the shaft axis and defining the axial extent, and a second guard portion (E2) extending radially and defining the radial extent.
Concerning claim 5, Casper discloses the first guard portion (E1) terminates adjacent the comminution wheel and the second guard portion (E2) terminates adjacent the shaft and the bearing assembly.
Concerning claim 7, Casper discloses the guard plate (286) has a radial outer edge with at least a portion (104) that is parallel to the shaft axis (42).
Concerning claim 8, Casper discloses the comminution wheel (54) and the shaft (42) rotate relative to the guard plate (286).
Concerning claim 9, Casper discloses the guard plate (286) includes a yield feature configured to yield when a load due to material becoming entangled exceeds a predetermined threshold (inherently disclosed as at some point part of the plate will yield from increased loading).
Concerning claim 13, Casper discloses a cutter assembly configured for use with a material reduction machine, the cutter comprising: 
a bearing assembly (inherently part of the motor) including a bearing housing (the motor housing) configured to be operatively coupled to the material reduction machine; 
a shaft (42) rotatably coupled to the bearing assembly and having a shaft axis about which the shaft is configured to rotate; and 

wherein a gap (see figure 8) is defined between a portion of the shaft (42), the bearing assembly, and the comminution wheel (54); 
a guard plate (286) attached to the bearing assembly or an arm assembly (36), the guard plate (286) fixed relative to the comminution wheel (54), the guard plate (286) having an axial extent (E1) extending along the shaft axis and a radial extent (E2) extending radially relative to the shaft axis to at least partially fill the gap, wherein the axial extent and the radial extent lie in a plane.
Concerning claim 14, Casper discloses the comminution wheel (54) includes a plurality of teeth (56) arranged on the wheel.
Concerning claim 15, Casper discloses a hub (60) connected to the shaft, the hub including an axial inner surface in contact with the comminution wheel (54); an axial outer surface opposite the axial inner surface; and a radial outer surface.
Concerning claim 16, Casper discloses the guard plate (286) includes a mounting portion (88) attached to the bearing assembly or the arm assembly, a first guard portion (E1) extending from the mounting portion in a direction along the shaft axis and defining the axial extent, and a second guard portion (E2) extending radially and defining the radial extent.
Concerning claim 17, Casper discloses the first guard portion (E1) terminates adjacent the comminution wheel and the second guard portion (E2) terminates adjacent the shaft and the bearing assembly.
Concerning claim 19, Casper discloses the guard plate (286) has a radial outer edge with at least a portion (104) that is parallel to the shaft axis (42).
Concerning claim 20, Casper discloses the comminution wheel (54) and the shaft (42) rotate relative to the guard plate (286).
Concerning claim 21, Casper discloses the guard plate (286) includes a yield feature configured to yield when a load due to material becoming entangled exceeds a predetermined threshold (inherently disclosed as at some point part of the plate will yield from increased loading).
Concerning claim 24, Casper discloses the guard plate (286) occupies substantially all of the gap such that minimal clearance exists between the guard plate and adjacent parts of the cutter assembly.

    PNG
    media_image1.png
    401
    601
    media_image1.png
    Greyscale

 
Response to Arguments
Applicant's arguments filed 02 April 2021 have been fully considered but they are not persuasive. Applicant argues that the guard plate (286) of Casper does not have the axial extent claimed.  To make the actual structure clearer, an annotated figure is reproduced above showing this feature (E1).  As seen, E1 extends along the axis of the shaft and thus is an axial extent of the guard plate (286).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 10,278,340 has a guard plate (20) with an axial extent (42) and a radial extent (52) as claimed.  U.S. Patent No. 5,794,673 discloses a guard plate with an axial extent (68) and a radial extent (58) as claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        05/26/2021